STATE OF VERMONT 
                               ENVIRONMENTAL COURT 
                                                
                                            } 
In re: Appeals of Wesco, Inc.               }              Docket Nos. 152‐7‐02 Vtec; 
       (1041 Shelburne Rd.,                 }                             153‐7‐02 Vtec; 
         South Burlington)                  }                             6‐1‐03 Vtec; and 
                                            }                             207‐10‐05 Vtec 
 
              Decision on Pending Cross‐Motions for Summary Judgment 
 
       This  matter  concerns  appeals  by  Wesco,  Inc.  (Appellant)  from  four  decisions  of 

the  City  of  South  Burlington  (City)  Development  Review  Board  (DRB)  denying  site 

plan,  conditional  use  and  variance  approval  and  refusing  to  consider  Appellant’s 

application for a planned unit development (PUD).  Each decision relates to proposed 

improvements  of  the  same  property,  used  as  the  “Champlain  Farms  Texaco,”  on 

Shelburne Road.  Appellant is represented jointly by Marc B. Heath, Esq. and William E. 

Simendinger, Esq.; the City is represented by Amanda S. E. Lafferty, Esq. 

                                     Procedural History 

       Before reaching the substantive issues presented by the parties’ cross‐motions for 

summary  judgment,  a  brief  review  of  the  substantial  and  protracted  history  of  this 

proposed  development  is  warranted.    On  October  17,  2001,  Appellant  submitted  an 

application  to  the  DRB  requesting  conditional  use  approval  for  improvement  of  their 

gasoline  service  station  and  convenience  store  located  at  1041  Shelburne  Road.    Less 

than a month later on November 7, 2001, Appellant submitted a second application to 

the DRB requesting approval of a variance from setbacks on the property.  See Exhibit 

H attached to City’s Mot. for Summ. J. in Docket Nos. 152‐7‐02 Vtec, 153‐7‐02 Vtec and 

6‐1‐03 Vtec.  On March 18, 2002, Appellant  submitted another application to the DRB, 

this  one  for  site  plan  review  for  the  proposed  improvements  on  the  property.    After 

reviewing  the  conditional  use  and  variance  applications  at  three  public  hearings  on 
January 22, April 2, and May 21, 2002, and after reviewing Appellant’s application for 

site  plan  review  at  public  hearings  on  April  2  and  May  21,  2002,  the  DRB  denied  all 

three  applications  by  two  written  decisions  on  June  18,  2002.    Appellant  appealed  the 

denial  of  its  application  for  variances  in  Docket  No.  152‐7‐02  Vtec  and  appealed  the 

denial  of  its  applications  for  conditional  use  approval  and  site  plan  review  in  Docket 

No. 153‐7‐02 Vtec. 

       In Docket No. 153‐7‐02 Vtec, this Court granted Appellant’s motion to remand to 

the  DRB  to  consider  Appellant’s  conditional  use  and  site  plan  review  applications 

under § 26.002 of the City’s Zoning Regulations, relating to alterations to noncomplying 

structures.    On  remand,  the  DRB  again  denied  Appellant’s  applications  on  December 

17, 2002.  Appellant thereafter appealed the DRB’s denial to this Court in Docket No. 6‐

1‐03  Vtec.    After  that  appeal,  the  parties  agreed  to  consolidate  all  the  then  pending 

appeals  and  to  put  the  appeals  on  inactive  status,  pending  Appellant’s  submission  of 

yet another application to the DRB, this time for planned unit development approval. 

       On  July  1,  2005,  Appellant  submitted  a  complete  application  to  the  DRB  for 

preliminary and final plat review requesting to have their gasoline service station and 

convenience store improvements approved as a planned unit development (PUD).  By 

letter  dated  July  8,  2005,  the  City’s  Zoning  Administrative  Officer  (Administrative 

Officer) refused to accept the applications and returned them to Appellant.  In his letter 

refusing  the  applications,  the  Administrative  Officer  wrote  that  because  Appellant’s 

other  applications  for  improvement  of  the  same  property  were  on  appeal  to  the 

Environmental Court, any subsequent application to develop or improve the property 

constituted  a  request  for  an  advisory  opinion,  which  the  Administrative  Officer  could 

not render. 

       Appellant  appealed  the  Administrative  Officer’s  decision  not  to  accept  the 

applications  for  preliminary  and  final  plat  review  to  the  DRB,  which  held  a  public 

hearing on the appeal  on  August 16, 2005.  By decision dated September  21,  2005, the 


                                                2
DRB upheld the Administrative Officer’s decision to refuse to consider and to return the 

applications.    Appellant  subsequently  appealed  the  DRB’s  decision  to  this  Court  in 

Docket No. 207‐10‐05 Vtec. 

                                       Issues Presented 

       Both  parties  filed  cross‐motions  for  summary  judgment  in  the  consolidated 

appeals  and  in  Docket  No.  207‐10‐05  Vtec.   The  issues raised  by  the  cross‐motions  for 

summary  judgment  and  by  Appellant’s  Statement  of  Questions  in  the  consolidated 

appeals  ‐‐  Docket  Nos.  152‐7‐02  Vtec,  153‐7‐02  Vtec  and  6‐1‐03  Vtec  ‐‐  may  be 

summarized as follows: 

       (a)   Whether Appellant’s proposed improvements to the gasoline station and 
       convenience store require a variance or variances? 
       (b)    Whether Appellant can obtain a variance? 
       (c)    Whether Appellant’s proposed site plan should be approved? 
       (d)  Whether Appellant’s proposed improvements are entitled to approval as a 
       conditional use?  
       (e)     Whether  Appellant  must still obtain a conditional use  permit for its  new 
       convenience  store,  given  that  amendments  to  the  City’s  Zoning  Regulations, 
       effective  September  6,  2005,  now  allow  as  a  permitted  use  convenience  stores 
       under 3,000 square feet that are located in a principal structure on property in the 
       Commercial 1 zoning district? 

       Both  Appellant  and  the  City  have  also  filed  cross‐motions  for  summary 

judgment  based  on  Appellant’s  Statement  of  Questions  in  Docket  No.  207‐10‐05  Vtec.  

The  issues  raised  by  the  Statement  of  Questions  and  cross‐motions  for  summary 

judgment in that docket may be summarized as follows: 

       (a)   Whether Appellant is entitled to submit an application for a planned unit 
       development  (PUD),  despite  the  fact  that  this  Court  has  not  yet  ruled  on  the 
       previously filed variance, site plan and conditional use application appeals? 
       (b)   Whether  Appellant’s  application  for  a  PUD  constitutes  a  request  for  an 
       advisory opinion, which the DRB can refuse to provide? 




                                               3
       (c)    Whether  the  DRB  is  prevented  from  hearing  and  ruling  on  Appellant’s 
       application for a PUD based on the doctrine of res judicata? 
       (d)  Whether Appellant’s PUD application should be deemed approved under 
       24  V.S.A.  §  4448(d)  for  the  failure  of  the  Administrative  Officer  to  act  on  the 
       application in a timely manner? 
       (e)   Whether this Court can rule on the merits of Appellant’s PUD application 
       or whether it should be remanded to the DRB for their consideration?  
       (f)     Whether  Appellant’s  PUD  application  satisfies  the  Zoning  Regulations’ 
       criteria for approval of a PUD? 

                                      Factual Background 

       For  purposes  of  our  analysis  of  each  party’s  motion,  any  facts  in  dispute  are 

viewed in a light most favorable to the non‐moving party.  Toys, Inc. v. F.M. Burlington 

Co., 155 Vt. 44, 48 (1990).  The following facts are undisputed unless otherwise noted: 

       1.      Appellant  owns  a  0.38‐acre,  100‐foot  deep  (east‐west)  and  165‐foot  wide 

(north‐south),  rectangular  parcel  of  property  at  1041  Shelburne  Road  in  the  City’s 

Commercial  1  (C1)  zoning  district.    The  property  has  156  feet  of  frontage  on  the  west 

side of Shelburne Road. 

       2.      The existing uses of the property are as a convenience store and gasoline 

service  station,  now  or  formerly  known  as  the  Champlain  Farms  Texaco.    The  service 

station consists of two fuel pump islands with a total of four fueling positions, roughly 

in  the  middle  of  the  parcel.    The  building  housing  the  convenience  store  use  was 

originally  only  8′  x  28′  with  the  long  side  oriented  north‐south1  (i.e.:  parallel  to 

Shelburne Road). 

       3.      In  1984,  Appellant  applied  for  and  received  a  variance  from  the  rear 

setback requirements of the City’s Zoning Regulations to construct a 10′ x 48′ addition 

to  the  rear  of  the  convenience  store  nine  feet  from  the  rear  lot  line.    After  the 



  Most building dimensions are approximate as they are estimates taken from measurement by scale on 
1

Appellant’s 1984 and March 13, 2002 site plans. 


                                                 4
construction of the addition, the  convenience  store,  as  it exists  now,  is  559 square  feet 

and  shaped  like  a  short  T  with  the  length  of  the  rear  wall  being  forty‐eight  feet  long.  

Due  to  an  apparent  error  in  constructing  the  10′  x  48′  addition,  Appellant’s  existing 

structure  was  built  one  foot  closer  to  the  rear  lot  line  (i.e.:  eight  feet  away)  than 

authorized  by  the  1984  variance.    No  Certificate  of  Occupancy  was  issued  after  the 

construction of the 10′ x 48′ addition, presumably because the structure did not comply 

with the variance authorizing its construction. 

       4.      The convenience store building has an eight‐foot rear setback, a seventy‐

foot front setback, a sixty‐one‐foot southerly side setback, and a fifty‐five foot northerly 

side setback.  The existing building coverage is 11%. 

       5.      In  addition  to  the  T‐shaped  convenience  store  and  the  two  gasoline 

islands,  there  is  a  1,344  square‐foot  canopy  over  the  original  front  portion  of  the 

convenience store and the pump islands.  The canopy is set back approximately thirty‐

seven feet from the front, easterly lot line; approximately twenty feet from the rear (i.e.: 

westerly)  lot  line;  approximately  sixty‐eight  feet  from  the  southerly  side  lot  line  and 

approximately sixty‐five feet from the northerly side lot line.   

       6.      There is also a forty‐eight square‐foot wood shed near the southwesterly 

corner of the convenience store. 

       7.      The  majority  of  Appellant’s  parcel  is  paved  with  asphalt  or  concrete, 

though  there  are  shrubs  located  between  the  parcel’s  two  curb  cuts  onto  Shelburne 

Road.  The northerly curb cut is forty‐two‐feet‐wide; the southerly curb cut is forty‐feet‐

wide.    There  is  also  significant  vegetation  which  wraps  around  the  southerly  and 

westerly boundaries of the parcel from the southeast corner to just north of the rear of 

the existing convenience store. 

       8.      The  total  lot  coverage  of  the  existing  convenience  store  and  gasoline 

service station is 68%, and the existing coverage within the thirty‐foot front setback area 

(i.e.: along Shelburne Road), excluding landscaping, is 79%. 


                                                   5
       9.      As stated above, in the fall of 2001, Appellant applied for conditional use 

approval  and  a  variance  from  the  C1  District’s  thirty‐foot  rear  setback  to  replace  the 

existing  convenience  store, proposing to  enlarge it  to 1,104  square  feet or  23′  x  48′.    In 

the  spring  of  2002,  Appellant  also  applied  for  site  plan  approval  for  replacing  and 

enlarging  the  convenience  store  and  to  replace  the  existing  1,344  square‐foot  canopy 

with a new 768 square‐foot, 24′ x 32′ canopy.  All approvals sought by Appellant were 

denied and appealed to this Court.   

       10.     In the first three consolidated dockets, Appellant proposes replacing and 

upgrading  the  existing  convenience  store  and  service  station  canopy.    Appellant 

proposes to replace the existing T‐shaped convenience store building with a rectangular 

building.    The  new  building’s  rear  wall  will  be  in  the  same  location  as  the  existing  T‐

shaped  convenience  store’s  forty‐eight‐foot‐long  north‐south  rear  wall,  just  one  foot 

further from the rear (westerly) lot line.  Effectively, this replacement adds two areas of 

new floor space on both the north and south sides of the original, pre‐1984 convenience 

store building to the east of the 10′ x 48′ addition built in 1984. 

       11.     The  proposed  1,104  square‐foot,  23′  x  48′,  rectangular  convenience  store 

would  have  a  nine‐foot  rear  setback,  a  sixty‐nine‐foot  front  setback,  a  fifty‐six‐foot 

northerly side setback and a sixty‐one‐foot southerly side setback. 

       12.     Appellant’s  proposed  new  24′  x  32′  canopy  would  have  thirty‐eight‐foot 

front and rear setbacks and would maintain the existing sixty‐eight‐foot southerly side 

setback and sixty‐five‐foot northerly side setback. 

       13.     The  aggregate  cost  of  Appellant’s  proposed  improvements  would  not 

exceed  25%  of  the  fair  market  value  of  the  property.    The  proposed  improvements 

would also reduce the total lot coverage from 68% to 61%.  The front setback coverage, 

excluding landscaping, would also be reduced from 79% to 68%.  The existing building 

coverage would remain at 11%. 




                                                  6
       14.     Aside  from  the  changes  to  the  convenience  store  building  and  canopy, 

Appellant proposes reducing the width of both curb cuts to thirty‐six feet, designating 

eight  parking  spaces,  screening  the  dumpster  near  the  southwesterly  corner  of  the 

property,  constructing  a  new  landscaped  island  between  the  curb  cuts  and  installing 

new exterior light fixtures.  Appellant has not provided a point‐by‐point lighting plan 

of the new fixtures. 

       15.     Also as mentioned above, on July 1, 2005, Appellant submitted a complete 

application  to  the  DRB  for  preliminary  and  final  plat  review  to  have  their  gasoline 

service station and convenience store improvements approved as a PUD.  The merits of 

Appellant’s  PUD  application  were  never  addressed  by  the  DRB  because  it  upheld  the 

Administrative  Officer’s  decision  not  to  accept  the  application.    While  the 

Administrative  Officer  recognized  that  this  new  application  related  to  an  alternative 

development  proposal,  he  concluded  that  the  application  constituted  a  request  for  an 

advisory  opinion  that  the  DRB  and  Administrative  Officer  cannot  give.    Appellant 

appealed the DRB’s refusal to consider the merits of the PUD application to this Court 

in Docket No. 207‐10‐05 Vtec. 

                                          Discussion 

       Appellant’s  proposed  improvements  to  the  gasoline  service  station  and 

convenience  store  conform  to  only  some  of  the  dimensional  standards  for  the  C1 

District.  Appellant’s project does not exceed the C1 District’s maximum lot coverage of 

70%,  the  fifteen‐foot  side  setback  standards  and  the  required  parking  of  eight  spaces, 

due to the fact that the convenience store contained 804 square feet of retail floor area.  

City of S. Burlington Zoning Regulations Tbl. 25‐1, App. A (Aug. 21, 2001).  Appellant’s 

16,500  square‐foot  lot  is  noncomplying,  as  it  is  less  than  the  40,000  square‐foot 

minimum lot size.  The parcel also does not conform to the 200‐foot minimum frontage 

required along Shelburne Road; the fifty‐foot front setback; the thirty‐foot rear setback; 

or the maximum front yard coverage of 30%.  Regulations Tbl. 25‐1l; §§ 25.101, 25.107.   


                                                7
        Although  facts  have  not  been  provided  regarding  the  date  the  lot  was  created, 

we presume for the sake of our analysis here that Appellant’s lot qualifies as a lawful, 

pre‐existing small lot.  Regulations § 25.111.  However, this does not exempt Appellant 

from  meeting  the  C1  District’s  minimum  setback  requirements.    See  In  re  LaBounty 

Enters.,  Inc.,  Docket  Nos.  232‐12‐04  Vtec  and  85‐5‐05  Vtec,  slip  op.  at  4  (Vt.  Envtl.  Ct. 

Sept. 16, 2005); In re: Appeal of Jenness & Berrie, Docket No. 134‐7‐04 Vtec, slip op. at 1 

(Vt.  Envtl.  Ct.,  Sept.  6,  2005).    Notably,  Appellant  does  not  qualify  for  any  of  the 

exceptions to the setback and lot coverage requirements in Regulations § 25.118 because 

its  proposed  principal  use  is  neither  a  single  or  two‐family  residential  use.    Thus,  the 

full setback and lot coverage requirements in the C1 District apply, unless all variances 

needed for Appellant’s improvements are granted. 

I. Docket No. 152‐7‐02 Vtec:  Appellant’s variance applications and the need for them. 

        A:  Are variances needed? 

        Both Appellant and the City have filed cross‐motions for summary judgment on 

the  issues  of  whether  Appellant  needs  to  obtain  a  variance  for  its  proposed 

improvements  and  whether  such  variance  can  be  granted.    Appellant’s  previously‐

approved  variance,  obtained  in  1984,  allows  the  existing,  twenty‐foot‐high,  T‐shaped 

convenience  store  to  be  located  nine  feet  from  the  rear  (westerly)  lot  line  and  wholly 

within  the  30‐foot  minimum  rear  setback  required  by  Regulations  Table  25‐1.    The 

existing convenience store is located only eight feet from the rear lot line, and as such 

does  not  conform  to  the  previously  approved  variance.    Appellant’s  proposed  1,104 

square‐foot, 23′ x 48′, rectangular convenience store will also be located almost entirely 

within  the  rear setback,  except  for a  small  3.75′  x 48′  rectangular sliver composing  the 

easterly side or front of the building, which is outside the rear setback.  Regarding the 

rear setback variance, the question becomes whether Appellant’s 1984 variance allows 

for  the  construction  of  the  new  convenience  store  nine  feet  from  the  rear  lot  line,  or 



                                                   8
whether  an  additional  dimensional  variance  is  needed.    We  conclude  that  additional 

variances are needed. 

        B:  variances needed for new convenience store. 

         “[A]  variance  is  granted  on  proof  of  circumstances  peculiar  to  the  land  of  the 

applicant,  not  on  the  ground  that  the  applicant  himself  has  a  special  problem.    A 

variance  is  granted,  not  as  a  right  vested  in  the  applicant,  but  as  a  right  of  use  which 

applies  to  and  runs  with  specific  land.”    K.  Young,  Anderson’s  American  Law  of 

Zoning § 20.71 (4th ed. 1996).  Thus, if Appellant’s new convenience store was to occupy 

the same volume of the rear yard as the existing convenience store, he would not need a 

new  dimensional  variance,  as  a  yard  is  “open  space  on  a  lot,  unoccupied  and 

unobstructed  from  the  ground  upward,”  Regulations  §  28.163.    However,  while  both 

buildings  are  twenty  feet  tall,  a  portion  of  the  new  rectangular  convenience  store 

building  occupies  space  within  the  rear  setback  where  the  existing  T‐shaped 

convenience  store  does  not.    Thus,  Appellant’s  proposed  new  structure  will  encroach 

further upon the rear setback and therefore requires additional variances.  See Appeal 

of Barnes, 154‐8‐04 Vtec, slip op. at 6‐7 (Vt. Envtl. Ct., May 18, 2005) (additional height 

added  to  a  pre‐existing  noncomplying  structure  inside  setback  needs  a  variance);  see 

also In re Appeal of Tucker, Docket No. 123‐7‐98 Vtec (Vt. Envtl. Ct., Aug. 2, 1999); aff’d 

Docket No. 1999‐399 (Vt., Mar. 10, 2000) (unreported mem.) (three‐justice panel) (permit 

to build one‐story building extending into side setbacks does not authorize expansion to 

two  stories  within  the  setbacks,  even  though  it  would  not  have  violated  the  height 

limitations  or  extended  laterally  any  farther  into  the  setbacks).    Thus,  Appellant  must 

obtain an additional dimensional variance for any new construction in the rear setback 

that was not covered by the 1984 variance. 

        Appellant  proposes  moving  the  new  convenience  store  one  foot  closer  to  the 

center of the lot from the rear westerly lot line to comply with the 1984 variance, which 

allowed a twenty‐foot‐high convenience store to be built nine feet from the rear lot line.  


                                                   9
A majority of the volume of the new convenience store would be included in the 1984 

variance.    But  Appellant  proposes  a  rectangular  building  in  lieu  of  the  existing  T‐

shaped  structure;  the  northeasterly  and  southeasterly  corners  of  the  new  convenience 

store will be new construction that will encroach upon additional areas within the rear 

setback.    Excluding  a  3.75′  x  48′  narrow  rectangular  sliver  composing  the  front  of  the 

new building that is outside the rear setback area, there is an approximately 10′ x 8.75′ 

area  on  southerly  side  of  the  new  structure  and  an  approximately  10”  x  9.38′2  area  on 

the  northerly  side  of  the  new  structure  in  the  rear  setback  for  which  a  dimensional 

variance from the rear setback requirement is needed but has not as of yet been applied 

for or obtained.  

        Aside  from  those  two  rectangular  areas  on  the  northerly  and  southerly  ends  of 

the building, the new convenience store would be constructed within Appellant’s 1984 

variance.  Appellant must therefore apply for a new dimensional variance from the rear 

setback  requirement  for  any  new  construction  in  the  rear  setback,  but  not  for  any 

construction nine feet easterly of the rear lot line that corresponds to the footprint of the 

old  T‐shaped  convenience  store.    Thus,  additional  variances  are  needed  before  the 

proposed new construction can be authorized.   

        We discuss below whether new construction in this instance is permitted under 

the  Regulations.    But  we  cannot  reach  the  issue  of  whether  these  additional  variances 

should be allowed, as that request was never posed to or acted upon by the DRB.  We 

regret  that  we  cannot  reach  the  substantive  analysis  of  Appellant’s  needed  variances, 

but  must  respect  the  limits  of  this  Court’s  jurisdiction.    Our  Supreme  Court  has 

repeatedly stated that this Court is without jurisdiction to entertain zoning applications 

that have not first been reviewed by the appropriate municipal panel.  See Simendinger 




    The  dimensions  of  these  two  rectangular  areas  are  approximate  as  they  are  estimates  taken  by 
2

measurement from the scale on Appellant’s March 13, 2002 site plan. 


                                                     10
and Wesco, Inc. v. City of Barre, 171 Vt. 648, 651 (2001) and In re Torres, 154 Vt. 233, 235 

(1990). 

         C:  variances needed for new canopy. 

         Appellant  also  proposes  to  replace  the  existing  canopy  over  the  two  gasoline 

pump islands with a new, 24′ x 32′ canopy that extends into the required fifty‐foot front 

setback.    Regulations  §  25.102.    An  11.25′  x  32′  section  of  the  new  canopy  extends 

easterly into the front setback.3  In relation to the front setback requirement, Appellant’s 

proposed new canopy has a similar footprint to the existing canopy, which also extends 

into the fifty‐foot front setback.   

         Since  the  existing  canopy  does  not  meet  the  C1  District’s  front  setback 

requirement, it is a noncomplying structure and subject to Regulations § 26.  Under the 

law  in  effect  when  Appellant  filed  its  application  for  the  new  canopy  in  2002, 

noncomplying structures were also nonconforming uses, 24 V.S.A. § 4408 (2002); In re 

Miserocchi, 170 Vt. 320, 323 (2000); see also Smith v. Winhall Planning Comm’n, 140 Vt. 

178,  181‐182  (1981)  (rights  vest  under  the  existing  regulations  as  of  the  time  when 

proper application is filed).  In this instance however, modifying or replacing canopies 

over  existing  gasoline  pumps  are  not  classified  as  extending  or  enlarging  the 

nonconforming  use  of  the  property  and  are  to  be  treated  as  noncomplying  structures, 

not  nonconforming  uses.    In  re  Pearl  Street  Mobil,  Docket  No.  2001‐249,  slip  op.  at  3 

(Vt., Dec. 21, 2001) (unreported mem.) (three‐justice panel). 

         Unlike the proposed complying canopy over the gasoline pumps at issue in In re 

Appeal  of  Wesco  Inc.,  Docket  No.  107‐6‐04  Vtec  (Vt.  Envtl.  Ct.,  June  10,  2005),  aff’d 

Docket  No.  2005‐277  (Vt.,  Mar.  29,  2006)  (unreported  mem.)  (three‐justice  panel),  the 

new  canopy  proposed  here  violates  the  Regulations’  front  setback  requirement.    As 

 The dimensions of the new canopy’s area in the front setback area are taken by scale measurement from 
3

Appellant’s March 13, 2002 site plan.  We also note that it appears that Appellant’s March 13, 2002 site 
plan  should have  the  canopy  size listed  as 24′  x 32′  instead  of 32′  x 24′  to  be consistent  with  other  area 
measurements on the plan, including the dimensions of the new convenience store. 


                                                          11
such,  the  proposed  canopy  may  only  be  built  if  it  is  allowed  as  a  replacement  of  a 

noncomplying structure under Zoning Regulations § 26 or if a variance is granted from 

the front setback requirements. 

       Zoning  ordinances  are  interpreted  according  to  the  general  rules  of  statutory 

construction.    In  re  Weeks,  167  Vt.  551,  554  (1998).    Thus,  we  first  look  to  the  plain 

meaning of the ordinance.  In re Stowe Club Highlands, 164 Vt. 272, 279 (1995).  If the 

plain  meaning  “resolves  the  conflict  without  doing  violence  to  the  legislative  scheme, 

there is no need to go further . . . .”  Lubinsky v. Fair Haven Zoning Bd., 148 Vt. 47, 49 

(1986). 

       Section  26  of  the  City’s  Zoning  Regulations  is  clear  and  unambiguous.    Section 

26.002,  the  Regulations’  only  section  authorizing  changes  to  noncomplying  structures, 

provides in part: 

       [A]ny  noncomplying  building  or  structure  may  be  altered,  including 
       additions  to  the  building  or  structure  provided  such  alteration  does  not 
       exceed  in  aggregate  cost  .  .  .  twenty‐five  (25)  percent  .  .  .  of  the 
       [commercial property’s] fair market value . . . .  In the event an addition or 
       an  expansion  to  a  building  or  structure  is  proposed,  the  addition  or 
       expansion  itself  must  comply  with  the  provisions  of  these  regulations 
       (e.g., setback requirements). 
 
Regulations § 26.002.   

       The  Regulations  further  define  the  term  “alterations”  to  a  building  or  structure 

as,  “a  change  or  rearrangement  in  the  structural  parts  or  in  the  exit  facilities,  or  an 

enlargement, whether by extending on a side or by increasing in height.”  Id. § 28.103.  

Nothing  in  the  record  before  us  suggests  that  Appellant’s  proposed  plans  meet  this 

definition of “alterations.” 

       The plain language of this section and the definition of “alterations” dictate that 

Regulations  §  26.002  is  not  applicable  to  Appellant’s  proposed  canopy  because 

Appellant  does  not  propose  to  alter  the  existing  structure,  but  rather  to  replace  it 



                                                  12
entirely.  Although the new canopy is smaller than the existing canopy, Appellant does 

not propose to alter the existing canopy, which is permitted by the terms of § 26.002. 

       Nothing in § 26 allows  for the  replacement  of  a  noncomplying  structure, in the 

absence of damage or destruction “by fire, collapse, explosion, or similar cause.”  See id. 

§ 26.005.    Nothing  in  the  record  here  reveals  that  such  a  calamity  has  occurred  here.  

Therefore, in order to replace the existing canopy over the gas pumps, Appellant must 

obtain a variance for the proposed new canopy’s 11.25′ x 32′ intrusion into the fifty‐foot 

front setback. 

       D:  variances needed for front setback coverage. 

       Regulations § 25.107 requires that “[i]n the case of nonresidential uses, not more 

than 30% of the area of the required front yard setback shall be used for driveways and 

parking  and  the  balance  shall  be  suitably  landscaped  and  maintained  in  good 

appearance.”    Id.  §  25.107.    Appellant’s  existing  front  yard  coverage  is  79%  and  is 

therefore  noncomplying  with  Regulations  §  25.107.    Appellant  proposes  reducing  the 

front  yard  coverage  to  68%,  but  that  does  not  obscure  the  fact  that  the  structures 

proposed  for  Appellant’s  lot  will  remain  noncomplying  with  the  front  yard  coverage 

requirement.    As  noncomplying  structures  are  also  nonconforming  uses,  Miserocchi, 

170  Vt.  at  323,  Appellant’s  change,  albeit  a  reduction  in  the  nonconforming  use,  is 

prohibited  by  §  26.004  of  the  Zoning  Regulations,  which  explicitly  prevents  changing 

from  one  nonconforming  use  to  another.    Therefore,  Appellant  also  needs  to  obtain  a 

variance from the 30% maximum front yard coverage requirement. 

       E:  summary of needed variances. 

       In  sum,  Appellant  must  obtain  at  least  three  variances  to  build  the  proposed 

replacement gasoline service station and convenience store—one from the rear setback 

requirement  for  the  new  building  construction  in  the  rear  setback  outside  the  existing 

building’s footprint, one for the new canopy’s intrusion into the front setback and one 

from the front yard coverage requirement.   


                                                13
       While the standards to be applied to the variance application above are clear, 24 

V.S.A. § 4468(a) (2003), facts are in dispute as to whether Appellant’s application for a 

variance  from  setbacks  requirements  can  satisfy  those  standards.    Moreover,  an 

application was never presented to the DRB below regarding a variance from the front 

yard coverage requirements.  Therefore, we must remand part of the appeal in Docket 

No. 152‐7‐02 Vtec for Appellant to submit to the DRB an application for a variance from 

the front yard coverage requirements. 

II. Docket Nos. 153‐7‐02 Vtec and 6‐1‐03 Vtec:  Appellant’s Conditional Use and Site 

Plan Applications 

       Appellant  originally  applied  for  conditional  use  and  site  plan  approval  for 

replacing the existing convenience store and canopy over the gasoline pump islands in 

the fall of 2001.  After an initial denial by the DRB and this Court’s remand for the DRB 

to  consider  Appellant’s  site  plan  under  Regulations  §  26,  relating  to  nonconforming 

uses and noncomplying structures, the DRB again denied conditional use and site plan 

approval. 

       At  that  time,  service  stations  were  permitted  uses  and  convenience  stores  were 

conditional uses in the C1 District.  Regulations §§ 12.106, 12.213.  “Service stations” are 

defined by the applicable Regulations as, “Any building, land area, or other premises, 

or  portion  thereof,  used  for  the  retail  dispensing  or  sales  of  vehicular  fuels,  and  may 

include the servicing and repair of automobiles.”  Id. § 28.147.  “Convenience store” is 

also  defined  by  the  applicable  Regulations  as,  “A  retail  establishment,  typically  less 

than  4,000  square  feet,  offering  for  sale  prepackaged  food  products,  household  items, 

newspapers  and  magazines,  and  may  include  sandwiches  and  other  freshly  prepared 

foods for off‐site consumption.”  Id. § 28.108. 

       As the City correctly points out, the  Regulations  limit principal  uses  to  one  per 

lot.  Id. § 26.651.  Fortunately for Appellant however, the Regulations provide that the 



                                                 14
DRB  may  approve  two  uses,  even  if  one  use  is  a  conditional  use,  so  long  as  the 

standards in § 26.651(a)(i) and (a)(ii) are satisfied.  These provisions require that the two 

uses be compatible in their normal manner of operation, including hours of use, types 

of traffic generated, and lack of objectionable noise, odor, or dust, as well as requiring 

that both uses share common facilities, such as parking and outdoor storage areas.   

        We find that the material facts, even when viewed in a light most favorable to the 

City, evidence that Appellant’s combined convenience store (which is a conditional use) 

and gasoline service station (which is a permitted use) to be sufficiently compatible so 

as  to  satisfy  §  26.651  (a)(i)  and  (a)(ii),  as  they  generate  similar  traffic,  have  compatible 

hours of operation, and share common facilities effectively.  Thus, Appellant’s two uses 

may  be  allowed,  provided  the  convenience  store  can  satisfy  the  requirements  for 

approval of a conditional use.  Id. § 26.05. 

        Appellant  argues  in  its  cross‐motion  for  summary  judgment  that  because  the 

City  recently  amended  its  Zoning  Regulations  to  allow  convenience  stores  as  a 

permitted use in the C1 District, Appellant should not have to undergo conditional use 

review.  Appellant’s position ignores the venerable rule mentioned above that we are to 

apply  the  regulations  in  effect  when  a  proper  application  is  filed.    Smith  v.  Winhall 

Planning  Comm’n,  140  Vt.  178,  181‐82  (1981).    Appellant’s  suggestion  implies  that  an 

applicant  can  choose  to  have  its  proposed  development  reviewed  under  differing 

zoning  provisions,  depending  upon  which  regulations  label  which  component  of  its 

development as permitted.  We are not aware of any authority for such a proposition, 

and decline to follow it here.  Thus, regardless of whether subsequent amendments to a 

zoning  ordinance  change  a  particular  use’s  classification  from  a  conditional  use  to  a 

permitted use, we must still apply the City’s August 28, 2001 Regulations to Appellant’s 




                                                   15
pending  application,  as  those  Regulations  were  in  effect  when  Appellant  applied  to 

improve its gasoline station and convenience store.4 

         The  existing  convenience  store,  gasoline  pumps  and  canopy  are  noncomplying 

structures  because  they  do  not  satisfy  the  Regulations  front  and  rear  setback 

requirements.5    Under  the  law  in  effect  when  Appellant  applied  for  site  plan  review, 

noncomplying structures were defined as nonconforming uses.  24 V.S.A. § 4408 (2003); 

Miserocchi,  170  Vt.  at  323;  see  also  In  re  Appeal  of  Wesco,  Inc.,  2006  VT  52,  ¶  24.    As 

such, Appellant’s replacement of the existing convenience store may only be authorized 

by Regulations § 26. 

         Before  examining  the  plain  language  of  §  26,  we  note  that  there  is  a  strong 

preference for phasing out nonconforming uses because they are inconsistent with the 

purposes of zoning.  See, e.g., Hinsdale v. Vill. of Essex Junction, 153 Vt. 618, 626 (1990) 

(“Nonconforming  uses  are  inconsistent  with  the  purpose  of  zoning  and  are  tolerated 

only because they are antecedent to the applicable zoning provisions.  A goal of zoning 

must be to phase out such uses.”).  The replacement of nonconforming uses may only 

be conducted if allowed by the applicable zoning regulations.  24 V.S.A. § 4408 (2003). 

         Examining  the  plain  language  of  Regulations  §  26,  no  provision  authorizes  the 

replacement  of  a  nonconforming  use  with  another  nonconforming  use.6    Similarly,  no 

provision  in  § 26  allows  for  the  replacement  of  a  noncomplying  structure,  unless  the 

need for the replacement is due to damage or destruction “by fire, collapse, explosion or 

similar cause . . . .”   Regulations § 26.005.  There is no evidence in the record before us 

4  Appellant could resolve this quandry by withdrawing its pending application and resubmitting a new 
application  under  the  new  Regulations.    We  presume  that  Appellant  has  considered  this  option  and 
rejected it for strategic reasons. 
5  Although  Appellant  obtained  a  variance  in  1984  from  the  rear  setback  requirement  to  place  the 
convenience  store  nine  feet  from  the  rear  (westerly)  lot  line,  the  convenience  store  was  actually 
constructed one foot closer to the rear lot line than authorized by the variance.  Thus, it is a noncomplying 
structure. 
6    Without  obtaining  the  variances  required  by  Part  I  above,  Appellant’s  proposed  convenience  store  is 

also a nonconforming use because it does not comply with the C1 District’s rear setback requirement. 


                                                         16
that  such  damage  or  destruction  has  occurred  here.    We  therefore  conclude  that 

Appellant  is  prohibited  from  replacing  its  nonconforming  convenience  store  and  the 

associated canopy with new structures, since the only authority in the Regulations to do 

so is not applicable here.  Regulations § 26.005 

       Appellant suggests an alternative characterization of its improvements—that its 

proposed  improvements  be  viewed  as  enlargements  or  extensions  of  pre‐existing 

structures.    It  stretches  the  imagination  to  characterize  Appellant’s  proposed 

improvements as anything other than outright replacements, since Appellant proposes 

removing  the  entire  existing  building  and  canopy  and  replacing  them  with  new 

structures.  Thus, we decline to adopt Appellant’s characterization of its replacement of 

the convenience store and canopy as an addition or expansion.  But even if we were to 

characterize  Appellant’s  proposed  improvements  as  enlargements  or  extensions, 

nonconforming uses may not be extended nor enlarged.  Zoning Regulations § 26.003.  

Changes  in  nonconforming  uses  are  also  prohibited.    Id.  §  26.004.    Thus,  Appellant’s 

alternate  characterization  of  its  proposed  improvements  does  not  lead  us  to  the 

conclusion that the applicable Regulations allow for the proposed improvements. 

       Because  Appellant  proposes  an  unlawful  replacement  of  a  nonconforming  use 

with  another  nonconforming  use,  site  plan  approval  must  be  denied  until  Appellant 

receives  the  necessary  variances  from  the  applicable  dimensional  requirements 

mentioned  in  Part  I  above.    Once  all  of  Appellant’s  variance  applications  are  granted, 

site plan review can be conducted under Regulations § 26.10.  If such variance requests 

remain unauthorized, we cannot envision how Appellant’s site plan application could 

be granted under the Regulations, even as now amended.  In either instance, summary 

judgment in favor of the Town is appropriate at this time in both of these dockets (i.e.: 

Docket No. 153‐7‐02 Vtec and No. 6‐1‐03 Vtec). 




                                                17
III. Docket No. 207‐10‐05:  Vtec Appellant’s PUD Application 

       Lastly,  we  are  presented  with  an  appeal  of  the  DRB’s  decision  to  uphold  the 

Administrative  Officer’s  refusal  to  accept  Appellant’s  application  for  preliminary  and 

final plat review so that Appellant can develop its parcel as a planned unit development 

(PUD).    Appellant  has  moved  for  summary  judgment,  arguing  that  its  application  for 

preliminary  and  final  plat  review  should  be  deemed  approved  because  the 

Administrative  Officer  failed  to  issue  a  decision  or  refer  the  application  to  the  DRB 

within  thirty  days  as  required  by  24  V.S.A.  §  4448(d)  (2005).    The  City  argues  in  its 

cross‐motion for summary judgment that Appellant’s preliminary and final plat review 

applications  were  barred  by  the  doctrine  of  res  judicata  and  constitute  requests  for 

impermissible advisory opinions.   

       As noted above, when analyzing each party’s motion, any facts that are material 

to our present analysis of the parties’ dispute are viewed in a light most favorable to the 

non‐moving party.  Toys, Inc. v. F.M. Burlington Co., 155 Vt. 44, 48 (1990). 

       Beginning in April 2005, Appellant began submitting materials in support of its 

application  for  preliminary  and  final  plat  approval  to  the  DRB.    On  July  1,  2005, 

Appellant submitted all remaining materials required for such application, and the City 

considered  the  application  complete.    On  July  8,  2005,  the  Administrative  Officer 

returned the application to Appellant, noting that the application constituted a request 

for an advisory opinion that the DRB had no legal authority to render. 

       Appellant  argues  that  its  application  should  be  deemed  approved  because  the 

zoning Administrative Officer failed to act on the application for a permit within thirty 

days.    Essentially,  Appellant  argues  that  the  provisions  of  24  V.S.A.  §  4448(d)  require 

the Administrative Officer to “issu[e] a decision or [make] a referral to the appropriate 

municipal panel,” id., which Appellant alleges did not occur. 




                                                 18
       Our Supreme Court has “cautioned against using the deemed approval remedy 

beyond its purpose to remedy indecision and protracted deliberations.”  In re Fish, 150 

Vt.  462,  464  (1988);  see  also  Hinsdale  v.  Village  of  Essex  Junction,  153  Vt.  618,  623‐24 

(1990).    Because  improper  application  of  the  deemed  approval  remedy  can  operate  to 

grant  permits  wholly  at  odds  with  the  zoning  ordinance,  we  strictly  construe  the 

remedy to apply only when it clearly implements the statutory purpose.  In re Appeal 

of  Newton  Enters.,  167  Vt.  459,  465  (1998);  see  also  In  re  Appeal  of  McEwing  Servs., 

LLC, 2004 VT 53, ¶ 21. 

       This is not an instance where the Administrative Officer was indecisive.  In fact, 

just  a  week  after  the  Administrative  Officer  determined,  however  incorrectly,  that  the 

application  was  improper  and  could  not  be  referred  to  the  DRB,  he  announced  his 

decision in writing and returned the application to Appellant.  Thus, the Administrative 

Officer did not “fail to act with regard to a complete application for a permit within 30 

days,”  24  V.S.A.  §  4448(d),  as  he  promptly  issued  his  written  determination  and 

returned the application to Appellant.  The remedy of deemed approval is therefore not 

appropriate here. 

       In  its  cross‐motion  for  summary  judgment,  the  City  argues  that  the  doctrine  of 

res judicata bars Appellant’s PUD application from being considered because Appellant 

had  already  submitted  the  variance,  conditional  use  and  site  plan  review  applications 

addressed above.  The City relies on In re Application of Carrier, 155 Vt. 152, 158 (1990), 

for  the  proposition  that  a  second  application  for  development  of  the  same  property 

cannot be reviewed “’after a previous application has been denied . . . .’”  Id., quoting 

Silsby v. Allen’s Blueberry Freezer, Inc., 501 A.2d 1290, 1295 (Me. 1985).  However, the 

City fails to emphasize the remainder of the quoted sentence in Carrier; the subsequent 

phrase makes clear that a second application for development of the same property may 

be allowed if “‘a substantial change of conditions ha[s] occurred or other considerations 




                                                  19
materially  affecting  the  merits’  of  the  request  have  intervened  between  the  first  and 

second application.”  Id., again quoting Silsby at 1295 (other references omitted). 

       Here,  Appellant’s  application  for  PUD  approval  was  applied  for  after  such  a 

change  in  conditions,  as  the  applicable  development  regulations  have  changed  since 

Appellant’s 2002 applications.  Appeal of Wesco, Inc., Docket No. 39‐3‐03 Vtec, slip op. 

at 3–4 (Vt. Envtl. Ct., Nov. 29, 2004) (stating that a change in circumstances may include 

a  “material  change  in  the  applicable  law  or  regulation.”)    Moreover,  this  is  not  an 

impermissible  successive  application,  as  the  2005  application  is  materially  different  in 

content from the 2002 application.  The two applications presented by Appellant were 

submitted under different provisions of the Regulations—the 2002 application was for 

the  development  of  a  permitted  and  conditional  use  and  the  2005  application  is  for 

approval of a planned unit development under completely different standards.  By the 

City’s  own  admission,  both  applications  “propose  completely  different  development 

scenarios for the Property.”  City’s Mot. for Summ. J., at 6.  Thus, the applications are 

not  only  different  in  content,  but  the  City’s  amendment  of  their  Zoning  Regulations 

amounts to a substantial change in conditions barring application of the doctrine of res 

judicata. 

       The  City  also  argues  that  Appellant’s  2005  PUD  application  is  a  request  for  an 

impermissible  advisory  opinion.    The  City  relies  on  our  Supreme  Court’s  opinion  in 

Appeal  of  Bennington  School,  Inc.,  2004  VT  6,  to  argue  that  Appellant’s  2005  PUD 

application  constituted  a  request  for  an  advisory  opinion,  which  the  Administrative 

Officer  and  DRB  cannot  render.    The  situation  at  bar  is  quite  different  from  that 

presented  in  Bennington  School.    There,  the  Supreme  Court  refused  to  rule  on  a 

hypothetical  alternative  development  proposal  that  was  presented  to  the 

Environmental  Court  on  appeal  but  was  never  presented  to  the  zoning  board  of 

adjustment in the first instance.   




                                               20
       In contrast here, the City was presented with an application but chose not to rule 

on  it.    Appellant  then  appealed.    We  can  not  rule  on  the  merits  of  Appellant’s  PUD 

application, since we are jurisdictionally prohibited from ruling on zoning applications 

that  have  not  been  considered  by  the  appropriate  municipal  panel.    See  Simendinger, 

171  at  651,  and  Torres,  154  at  235.    But  we  are  jurisdictionally  authorized  to  render 

determinations  on  matters  properly  appealed  from  the  municipal  panels.    The  DRB 

determined  that  Appellant’s  application  constituted  an  improper  request  for  an 

advisory  opinion.  We  see no  foundation  for  such a legal determination  and  therefore 

reverse.   

       We are aware of no statutory or zoning provision that prevents Appellant from 

going forward with the proposed PUD if it is eventually approved by the DRB, or this 

Court  on  appeal.    As  we  stated  in  our  September  12,  2005  Entry  Order,  “The 

marketplace  will  often  dictate  whether  development  will  actually  occur,  and  the 

marketplace  sometimes  dictates  that  the  property  owner  seek  permission  to  develop 

their  property  in  an  alternate  manner.”    Appeal  of  Wesco,  Inc.,  Docket  No.  152‐7‐02 

Vtec;  153‐7‐02  Vtec;  and  6‐1‐03  Vtec,  slip  op.  at  3  (Vt.  Envtl.  Ct.,  Sept.  12,  2005).  

Moreover,  aside  from  successive  applications  that  are  similar  in  content,  there  is  no 

prohibition  on  the  submission  of  more  than  one  development  proposal  for  the  same 

property.    Thus,  as  we  stated  in  a  different  case  involving  the  Appellant  here, 

“Appellant is entitled to have the DRB fully consider its proposal or proposals on their 

merits, and to appeal the merits of any denial, not merely whether [the application] is or 

is not an impermissible successive application.”  Appeal of Wesco, Inc., Docket No. 39‐

3‐03 Vtec, slip op. at 4 (Vt. Envtl. Ct., Nov. 29, 2004) (emphasis added). 

        

       Accordingly,  based  on  the  foregoing,  it  is  hereby  ORDERED  and  ADJUDGED 

that  Appellant’s  cross‐motion  for  summary  judgment  in  Docket  No.  152‐7‐02  Vtec  is 

DENIED in part and the City’s cross‐motion for summary judgment is GRANTED in 


                                                 21
part,  as  Appellant  needs  to  obtain  a  variance  from  the  front  and  rear  setback 

requirements,  as  well  as  a  variance  from  the  front  yard  coverage  requirements.  

Appellant’s variance application is hereby REMANDED for the DRB to consider in the 

first instance whether a variance should be allowed from the 30% maximum front yard 

coverage  requirement.    The  Court  is  prepared  to  schedule  a  trial  on  Appellant’s 

appealed application for a variance from the “setbacks” on the parcel, particularly from 

the rear setback requirement for the approximately 10′ x 8.75′ area on southerly side of 

the new structure and for the approximately 9.38′ x 10′ area on the northerly side of the 

new structure. 

         Appellant’s  cross‐motion  for  summary  judgment  in  Docket  No.  153‐7‐02  Vtec 

and 6‐1‐03 Vtec is also DENIED and the City’s cross‐motion for summary judgment is 

GRANTED, as Appellant’s present use is nonconforming and cannot be replaced under 

Regulations  §  26.    Even  when  the  facts  are  viewed  in  a  light  most  favorable  to  it, 

Appellant  is  unable  to  show  that  it  has  in  hand  all  three  variances  required  for  the 

Court to  possibly  render  positive findings  in its review  of Appellant’s  conditional use 

application.    The  appeals  in  these  two  dockets  must  therefore  be  DISMISSED  at  this 

time. 

         Appellant’s cross‐motion for summary judgment in Docket No. 207‐10‐05 Vtec is 

also DENIED, as is the City’s cross‐motion for summary judgment, because the remedy 

of deemed approval is not appropriate, because Appellant’s 2005 PUD application was 

not a request for an advisory opinion, and because the doctrine of res judicata does not 

prevent  Appellant  from  receiving  a  decision  on  the  merits  of  its  PUD  application.  

Appellant’s  complete  application  for  preliminary  and  final  plat  approval  is  herby 

REMANDED to the DRB with this Court’s directive that the DRB consider the merits of 

Appellant’s proposed PUD in conformance with this Decision.   




                                                22
      The  Court  will  delay  issuing  the  appropriate  judgment  orders  in  Docket  Nos. 

153‐7‐02 Vtec, 6‐1‐03 Vtec and 207‐10‐05 Vtec, and the scheduling of a merits hearing in 

the two retained variance requests in Docket No. 152‐7‐02 Vtec until Monday, August 7, 

2006, so that the parties may suggest the schedule for such proceedings.  The parties are 

directed to confer and then submit their procedural suggestions (whether they be joint 

or  not),  in  regards  to  whether  the  Court  should  stay  or  dismiss  the  remaining 

proceedings,  without  prejudice,  pending  the  resolution  of  the  variance  and  PUD 

applications remanded to the DRB in accordance with this Decision. 



      Done at Berlin, Vermont, this 29th day of June, 2006. 

 


                                                                                             
                                                 Thomas S. Durkin, Environmental Judge




                                            23